DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4, 6, 8-12, 14, 16, and 18-20 are pending. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 6, 8-12, 14, 16, and 18-20 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception without significantly more.

Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03
Per Step 1, claim 1 is directed to a method, and claim 11 is directed to a system. Thus, the claims are directed to statutory categories of invention. However, the claims are rejected under 35 U.S.C. 101 because they are directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application or are significantly more. 

Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon? MPEP 2106.04. 
In Prong One, examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. See MPEP 2106.04(II)(A)(1).
Claim 1 recites the following abstract idea:
receiving input data comprising at least one of new application data, existing relationship data, customer contact data, and event/transaction data, each input data tagged with an indication of known fraud or known no fraud, the input data comprising a plurality of transaction elements, a plurality of entities, and a plurality of sub-networks between groups of the plurality of entities; 
identifying links between the transaction elements, the entities, and the sub-networks having common attributes and transforming the linked transaction elements, the entities, and/or the sub-networks into link-level paired data; 
creating an adjacency matrix based on the link-level paired data; 
creating a plurality of network attributes from the adjacency matrix at a transaction element level, an entity level, and a sub-network level; 
for each of the plurality of sub-networks, generating a fraud propensity attribute comprising at least one of a distance from the known fraud, a density of the known fraud, a centrality of the known fraud, and a degree or rate of fraud concentration of the known fraud based on the network attributes at the transaction element level, the entity level, and the sub-network level, and the input data tagging; 
receiving an event; 
extracting a plurality of event network attributes from the event; 
determining that one of the plurality of event network attributes has a fraud propensity attribute that breaches a fraud threshold; and 
rejecting the event.


Claim 11 recites the following abstract idea:
input data comprising at least one of new application data, existing relationship data, customer contact data, and event/transaction data, each input data tagged with an indication of known fraud or known no fraud, the input data comprising a plurality of transaction elements, a plurality of entities, and a plurality of sub-networks between groups of the plurality of entities; 
receive[ing] the input data;
identify[ing] links between the transaction elements, the entities, and the sub-networks having common attributes, transform[ing] the input data into link-level paired data, and create[ing] an adjacency matrix based on the link-level paired data; 
create[ing] a plurality of network attributes from the adjacency matrix, and generate[ing] fraud propensity attributes for each of the plurality of sub-networks comprising at least one of a distance from the known fraud, a density of the known fraud, a centrality of the known fraud, and a degree or rate of fraud concentration of the known fraud based on the network attributes at the transaction element level, the entity level, and the sub-network level and the input data tagging; 
store[ing] the fraud propensity attributes; and
receive[ing] an event, extract[ing] a plurality of event network attributes from the event, determine[ing] that one of the plurality of event network attributes has a fraud propensity attribute that breaches a fraud threshold, and reject[ing] the event.

The limitations claim a system for using network attributes to identify potential fraud, which encompasses fundamental economic principles or practices, including mitigating risk of fraud. That is, the drafted process is comparable to a hedging, insurance, mitigating risk process. If a claim limitation, under its broadest reasonable interpretation, covers limitations of hedging, insurance, or mitigating risk, then it falls within the Certain Methods of Organizing Human Activity – Fundamental Economic Principles or Practices grouping of abstract ideas. Accordingly, the claims recite an abstract idea.

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04.
In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool. In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application. Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology. 
Claim 1 recites the following additional elements:
a computer program executed by an electronic device; and one or more database.

Claim 11 recites the following additional elements:
a plurality of data sources; a network engine; a link engine; a network attributes engine; a plurality of databases; and a fraud model or fraud rules engine.

Because the additional elements are merely instructions to apply the abstract idea to a computer, they do not integrate the abstract idea into a practical application. See MPEP 2106.05(f). The elements in combination are nothing more than a generic computing system.  Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception? MPEP 2106.05.
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. 
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). MPEP 2106.05. 
	The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP 2106.05(f).
The additional elements and their analysis are therefore carried over: applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. Applicant’s elements in combination recite no more than a computer operating in a networked environment that is not significantly more than the abstract idea because it is merely computer elements applied to the abstract idea. Therefore, it is concluded that the elements of the independent claims do not amount to significantly more.
	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination:
Claims 2, 4, 6, 8-10, 12, 14, 16, and 18-20 merely serve to narrow the abstract idea. Therefore, they would still fall into the same grouping(s). This does not integrate the abstract idea into practical application and is not significantly more. 
Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as stated above.
Accordingly, claims 1-2, 4, 6, 8-12, 14, 16, and 18-20 are rejected under 35 USC § 101 as being directed to non-statutory subject matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 6, 8-12, 14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US 10460320) in view of Ben-Or et al. (US 9294497) and Bosnjakovic et al. (US 20210019762; note filing date of provisional application 62/876,584).

Claims 1 and 11
Regarding claims 1 and 11, Cao discloses (examiner notes the bracketed terms below relate to claim 11 only): a method for using network attributes to identify potential fraud and system for using network attributes to identify potential fraud {as described in col. 2, lines 5 to 15}, comprising: 
[a network engine] receiving, by a computer program executed by an electronic device, input data comprising at least one of new application data, existing relationship data, customer contact data, and event/transaction data from one or more database, each input data tagged with an indication of known fraud or known no fraud {processors and memory 115 can be used in the generation of models and processing of transactions, where input data is received and a corresponding output or tag generated, including fraudulent, i.e. known fraud, or normal, i.e. known no fraud; col. 3, line 64 to col. 4, line 10; col. 6, lines 25 to 30; examiner notes that network engine is simply a module on a server, i.e. software, as described by applicant in para. [0050] of the specification; accordingly, the functionality demonstrated by Cao, implemented via software on a system 200, demonstrates this feature; col. 6, lines 35 to 55; this reasoning also applies to the link engine};
[a link engine] identifying, by the computer program, links between the nodes having common attributes and transforming the links into link-level paired data {identifying links represented by semantic labels, such as link byUser 402, userCountry 404, tranIP 411, ipCountry 413, containsItem 421, and isTitle 423, where the common attribute is the common transaction record from which the data originates; col. 8, lines 60 to col. 9, line 10; transforming into link-level paired data described in col. 9, lines 9 to 15: the relationships between types of nodes can be indicated with certain types of links, where each link can be assigned a semantic label to indicate its relationship between two types of nodes (i.e. link-level pair data)}; 
creating, by the computer program, an adjacency matrix based on the link-level paired data {Fig. 6A shows an example adjacency matrix A, one based on link-level paired data, as shown in the rows 601 of adjacency matrix A labeled with transaction identification numbers and the columns 603 of adjacency matrix A labeled with source numbers; col. 11, line 44 to 55}.
Cao doesn’t explicitly disclose:
the input data comprising a plurality of transaction elements, a plurality of entities, and a plurality of sub-networks between groups of the plurality of entities;
 [a network attributes engine] creating, by the computer program, a plurality of network attributes from the adjacency matrix at a transaction element level, an entity level, and a sub-network level;
for each of the plurality of sub-networks, generating, by the computer program, a fraud propensity attribute comprising at least one of a distance from the known fraud, a density of the known fraud, a centrality of the known fraud, and a degree or rate of fraud concentration of the known fraud based on the network attributes at the transaction element level, the entity level, and the sub-network level, and the input data tagging; and 
[a plurality of databases for storing the fraud propensity attributes];
[a fraud model or a fraud rules engine] receiving, by the computer program, an event;
extracting, by the computer program, a plurality of event network attributes from the event;
determining, by the computer program, that one of the plurality of event network attributes has a fraud propensity attribute that breaches a fraud threshold; and
rejecting, by the computer program, the event.
However, Ben-Or teaches risk predicting using automatic feature generation and selection using network topologies, which is in the same field of endeavor. Ben-Or discloses:
the input data comprising a plurality of transaction elements, a plurality of entities, and a plurality of sub-networks between groups of the plurality of entities {Fig. 2 is an illustration of a network 201 and a sub-network 203, according to embodiments of the invention, where network 201 may include entities or nodes 205 and links 207 between the entities 205 that describe these transactions, or other kinds of relationships between entities 205, such as a friendship or geographical proximity; col. 7, lines 40 to 55};
[a fraud model or a fraud rules engine] receiving, by the computer program, an event {in step 523, the algorithm may continue through further iterations by generating sets of sub-networks based on different sets of seed entities, each generation representing a received event; col. 13, lines 40 to 45; functionality implemented via software on a computer 107, i.e. fraud model or a fraud rules engine; col. 6, lines 20 to 30};
extracting, by the computer program, a plurality of event network attributes from the event {for a current generation N, the full set of sub-networks for a given generation may be extracted, along with topological features and predictive variables, i.e. plurality of event network attributes; col. 13, lines 50 to 55};
determining, by the computer program, that one of the plurality of event network attributes has a fraud propensity attribute that breaches a fraud threshold {each iteration may be subject to a stopping rule or condition, where each entity may be selected as a seed only if the risk score for the entity is within a range defined by a lower threshold and upper threshold, i.e. one of the plurality of event network attributes has a fraud propensity attribute that breaches a fraud threshold; col. 13, lines 55 to 65; fraud context described in col. 13, lines 15 to 20}; and
rejecting, by the computer program, the event {alerts, in form of suspending account and/or canceling a transaction, i.e. rejecting the event; col. 3, line 65 to col. 4, line 15}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Cao to include the features of Ben-Or. Given that Cao is directed to payment fraud detection, where it’s known that fraudulent transactions can be a difficult and costly problem to address {col. 1, lines 30 to 40}, one of ordinary skill in the art would have been motivated to modify Cao with the features above to facilitate the early identification of entities and networks that are at high risk for a financial fraud event, thereby preventing financial fraud from occurring or allowing authorities to monitor the network before the event occurs {col. 1, lines 35 to 40 of Ben-Or}. One of ordinary skill in the art would have been motivated to facilitate the early identification of high-risk entities and networks, and therefore modify Cao with Ben-Or.
The combination of Cao and Ben-Or doesn’t explicitly disclose:
[a network attributes engine] creating, by the computer program, a plurality of network attributes from the adjacency matrix at a graph level;
for each of the plurality of graph components, generating, by the computer program, a fraud propensity attribute comprising at least one of a distance from the known fraud, a density of the known fraud, a centrality of the known fraud, and a degree or rate of fraud concentration of the known fraud based on the network attributes at the graph level, and the input data tagging; and 
[a plurality of databases for storing the fraud propensity attributes];
However, Bosnjakovic teaches investigating fraudulent accounts via a computer program, which is in the same field of endeavor. Bosnjakovic discloses: 
[a network attributes engine] creating, by the computer program, a plurality of network attributes from the adjacency matrix at a graph level {one or more signals, i.e. a plurality of network attributes, may be generated for each of the graph components that form the network graph, based on the features of the adjacency matrix; Fig. 2; para. [0049]; functionality implemented via software on a system 200, i.e. network attributes engine; para. [0049]};
for each of the plurality of graph components, generating, by the computer program, a fraud propensity attribute comprising at least one of a distance from the known fraud, a density of the known fraud, a centrality of the known fraud, and a degree or rate of fraud concentration of the known fraud based on the network attributes at the graph level, and the input data tagging {in some aspects, each of the graph components may be referred to as a neighborhood from which one or more features can be extracted and used as an indicator of a fraudulent account, i.e. a fraud propensity attribute, that represents a degree of fraud concentration based on the network attributes at the attribute level and the input data tagging; e.g. 60%; para. [0061]}; and
[a plurality of databases for storing the fraud propensity attributes] {databases for storing described in para. [0039], [0040], and [0041]}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the combination of Cao and Ben-Or to include the features of Bosnjakovic. Given that Cao is directed to payment fraud detection, where it’s known that fraudulent transactions can be a difficult and costly problem to address {col. 1, lines 30 to 40}, one of ordinary skill in the art would have been motivated to modify the combination of Cao and Ben-Or with the features above to facilitate the identification of all fraudulent accounts associated with an online payment service, thereby reducing the likelihood of fraudulent schemes succeeding in misappropriating funds from legitimate accounts {para. [0004] of Bosnjakovic}. One of ordinary skill in the art would have been motivated to reduce the likelihood of fraudulent schemes succeeding, and therefore modify Cao and Ben-Or with Bosnjakovic.


Claims 2 and 12
Regarding claims 2 and 12, the combination of Cao, Ben-Or, and Bosnjakovic discloses the features of claims 1 and 11, respectively. Cao further discloses: the plurality of entities comprises accounts, computer applications, and/or events {as indicated by Fig. 4, which depicts entities in the form of user and/or account; col. 8, lines 50 to 65}.

Claims 4 and 14
Regarding claims 4 and 14, the combination of Cao, Ben-Or, and Bosnjakovic discloses the features of claims 1 and 11, respectively. Cao further discloses: the input data is extracted from one of the new application data, the existing relationship data, the customer contact, and the event/transaction data {input data is received and corresponds to extracted event/transaction data; col. 3, line 64 to col. 4, line 10}.  

Claims 6 and 16
Regarding claims 6 and 16, the combination of Cao, Ben-Or, and Bosnjakovic discloses the features of claims 1 and 11, respectively. Cao further discloses: matrices created using matrix and arithmetic manipulations {matrix multiplication and manipulations described in col. 11, lines 15 to 30}.
  Bosnjakovic further discloses: network attributes {one or more signals, i.e. network attributes, may be generated for each of the graph components that form the network graph, based on the adjacency matrix; Fig. 2; para. [0049]}.

Claims 8 and 18
Regarding claims 8 and 18, the combination of Cao, Ben-Or, and Bosnjakovic discloses the features of claims 1 and 11, respectively. Bosnjakovic further discloses: the event comprises an application for a financial account or a transaction involving a financial account {the operation 600 may begin at block 602 by retrieving a data set for each of a plurality of accounts from a database, where the data set includes transaction histories, i.e. events; para. [0039], [0057]}.  

Claims 9 and 19
Regarding claims 9 and 19, the combination of Cao, Ben-Or, and Bosnjakovic discloses the features of claims 1 and 11, respectively. Bosnjakovic further discloses: the event comprises a non-monetary event {e.g. a phone number, an email address, a mailing address, a bank account number, an IP address, a social security number (SSN), a tax ID, or an age of the account, i.e. non-monetary events; para. [0058]}.  

Claims 10 and 20
Regarding claims 10 and 20, the combination of Cao, Ben-Or, and Bosnjakovic discloses the features of claims 1 and 11, respectively. Cao further discloses: rejecting, flagging, or outsorting, by the computer program, in response to breaching a fraud threshold {when the fraud detection results 303, 305, 307 exceed or breaches a fraud threshold, the transaction can be denied, i.e. rejected; col. 8, lines 40 to 50}.  
Bosnjakovic further discloses: the event {the operation 600 may begin at block 602 by retrieving a data set for each of a plurality of accounts from a database, where the data set includes transaction histories, i.e. events; para. [0039], [0057]}.  


Response to Arguments
Applicant's arguments filed 8/10/22, which accompanied the previous after final amendment, have been fully considered by the examiner. Applicant’s headings and page numbering are used for consistency.

A. Status Of The Claims; B. Claim Objections 
	Applicant is thanked for their amendments overcoming the previous objection. This objection is withdrawn.  

C. Claim Rejections Under 35 U.S.C. § 101
	On pages 8-9 of the remarks, applicant argues, after restating the claim: “As indicated by the emphasized text, claim 1 has been amended to include the steps of "receiving, by the computer program, an event," "extracting, by the computer program, a plurality of event network attributes from the event," "determining, by the computer program, that one of the plurality of event network attributes has a fraud propensity attribute that breaches a fraud threshold," and "rejecting, by the computer program, the event." These steps integrate the alleged abstract idea into the practical application of evaluating an event for fraud based on the presence of event network attributes that have a fraud propensity attributes that breach a fraud threshold. Thus, these elements together recite a meaningful way of using the alleged judicial exception beyond generally linking the use of the judicial exception to a particular technological environment.’
	Applicant continues: ‘Moreover, under Step 2B, the claims recite "significantly more" than the 
alleged abstract idea. Indeed, considering the claims as a whole, the claim recites a process that is "far from routine and conventional" and is, therefore, subject matter eligible. See, e.g., BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional). Indeed, it is far from routine and conventional to use fraud propensity attributes for a plurality of sub-networks to detect fraud in an event. Thus, when viewed as an ordered combination, the claim limitations amount to significantly more than an abstract idea, and Applicant respectfully requests that this rejection be withdrawn.’
	Examiner respectfully disagrees. While applicant has narrowed the scope of the invention with the current claim amendments, they are still part of the abstract idea. With respect to applicant’s point that “it is far from routine and conventional to use fraud propensity attributes for a plurality of sub-networks to detect a fraud event,” examiner repeats the previously provided statements:
Per the additional elements in these claims, limitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)). MPEP 2106.05. 
	The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP 2106.05(f).
The additional elements and their analysis are therefore carried over: applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery. Applicant’s elements in combination recite no more than a computer operating in a networked environment that is not significantly more than the abstract idea because it is merely computer elements applied to the abstract idea. 
	Therefore, the claim limitations do not amount to significantly more than an abstract idea, contrary to applicant’s assertion.
	For these reasons, applicant’s arguments are unpersuasive.

 D. Claim Rejections Under 35 U.S.C. § 103
	Applicant offers arguments regarding the previous rejection. Examiner notes that the arguments with respect to Cao and Bosnjakovic relate to the previous rejection and claim mapping. Given the scope of the claim amendments, examiner has introduced Ben-Or, which teaches: the input data comprising a plurality of transaction elements, a plurality of entities, and a plurality of sub-networks between groups of the plurality of entities {Fig. 2 is an illustration of a network 201 and a sub-network 203, according to embodiments of the invention, where network 201 may include entities or nodes 205 and links 207 between the entities 205 that describe these transactions, or other kinds of relationships between entities 205, such as a friendship or geographical proximity; col. 7, lines 40 to 55}.
	With respect to applicant’s arguments concerning features not shown by the references, examiner disagrees. As noted above, Ben-Or discloses the input data including transaction elements, a plurality of entities, and a plurality of sub-networks, while Bosnjakovic discloses: [a network attributes engine] creating, by the computer program, a plurality of network attributes from the adjacency matrix at a graph level {one or more signals, i.e. a plurality of network attributes, may be generated for each of the graph components that form the network graph, based on the features of the adjacency matrix; Fig. 2; para. [0049]; functionality implemented via software on a system 200, i.e. network attributes engine; para. [0049]}; for each of the plurality of graph components, generating, by the computer program, a fraud propensity attribute comprising at least one of a distance from the known fraud, a density of the known fraud, a centrality of the known fraud, and a degree or rate of fraud concentration of the known fraud based on the network attributes at the graph level, and the input data tagging {in some aspects, each of the graph components may be referred to as a neighborhood from which one or more features can be extracted and used as an indicator of a fraudulent account, i.e. a fraud propensity attribute, that represents a degree of fraud concentration based on the network attributes at the attribute level and the input data tagging; e.g. 60%; para. [0061]}. Thus, the combination of references discloses all claimed features. 
In conclusion, examiner has responded to all of applicant’s arguments and found them unpersuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	US 20210312286, directed to designing and validating fraud detection rules;
	US 20050222929, directed to investigating financial reporting;
	US 10938853, directed to clustering of fraud patterns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN SAMUEL WASAFF whose telephone number is (571)270-5091. The examiner can normally be reached Monday through Friday 8:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571)270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.W./Patent Examiner, Art Unit 3689                                                                                                                                                                                                        10/17/22
/SARAH M MONFELDT/Supervisory Patent Examiner, Art Unit 3689